DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop 00-00-00
Baltimore, Maryland 21244-1850

SHO # 23-001
RE: Coverage and Payment of
Interprofessional Consultation in
Medicaid and the Children’s Health
Insurance Program (CHIP)
January 5, 2023
Dear State Health Official:
The Centers for Medicare & Medicaid Services (CMS) is issuing this letter to clarify Medicaid
and CHIP policy for coverage and payment of interprofessional consultations. For purposes of
this letter, interprofessional consultation is defined as a situation in which the patient’s treating
physician or other qualified health care practitioner (hereafter referred to as the treating
practitioner) requests the opinion and/or treatment advice of a physician or other qualified health
care practitioner with specific specialty expertise (hereafter referred to as the consulting
practitioner) to assist the treating practitioner with the patient’s care without patient face-to-face
contact with the consulting practitioner. This letter clarifies that Medicaid and CHIP coverage
and payment of interprofessional consultation is permissible, even when the beneficiary is not
present, as long as the consultation is for the direct benefit of the beneficiary.
This guidance supersedes CMS’s previous policy that prohibited coverage and payment of
interprofessional consultation as a distinct service, because the presence of the patient was
required under that earlier policy guidance for specialty consultation services to be directly
covered. Under the previous policy, the treating practitioner was paid an increased payment rate
for a covered Medicaid service, which could have included costs for the consultation activities.
The treating practitioner would then have to pay the consulting practitioner out of that payment
rate through a separate arrangement between the two providers. i This approach was
administratively complex and created barriers to specialty input on beneficiary care.
Background
Timely access to specialty providers can improve the quality of care and treatment outcomes for
both physical and behavioral health. While access to specialty care has been a challenge across a
range of specialties, access to specialty care for mental health and substance use disorders has
been a particular challenge. In 2019 (even before the COVID-19 public health emergency),
more than 55 percent of adults aged 18 or older with mental illness in the past year, and nearly
35 percent of those with serious mental illness, did not receive care. ii The rates are even lower
for minorities. In 2019, 67 percent of Blacks and 66 percent of Hispanics aged 18 or older with
any mental illness in the past year did not receive treatment. iii An increased need for treatment
due in part to the COVID-19 pandemic, combined with a widespread shortage of behavioral
1

health care providers, has resulted in even greater obstacles to providing needed care. Children
and adolescents have been among those at greatest risk of the behavioral and emotional health
impacts of the pandemic. In 2020, the proportion of mental health-related emergency
department (ED) visits among adolescents aged 12–17 years increased 31 percent compared to
2019. iv One year into the pandemic (February 21 through March 20, 2021), mean weekly ED
visits for suspected suicide attempts were 51 percent higher than the same period in 2019 among
girls of those ages and 4 percent higher among boys of those ages. v
Geographic distance and other barriers can also reduce access to specialty care, behavioral health
care in particular, and the resulting wait times for specialists can delay diagnosis and treatment.
A scarcity of behavioral health providers in most parts of the U.S. severely limits access to
mental health and substance use disorder treatment, with well over one-third of Americans (more
than 152 million people as of June 2022) living in mental health professional shortage areas.
The number of mental health providers in these areas is only enough to meet the needs of less
than 28 percent of the people who live there. vi
Rural areas face the most significant provider shortage challenges; more than 60 percent of
nonmetropolitan counties do not have a psychiatrist and almost half of nonmetropolitan counties
do not have a psychologist. vii As a result, primary care physicians provide half of all care for
mental health disorders and prescribe more medications for depression and anxiety than
psychiatrists. However, many of these providers lack the specific training in mental health
conditions. viii Tragically, 45 percent of individuals who died by suicide have seen their primary
care provider in the 30 days prior to the suicide. ix
In general, Medicaid enrollees have higher rates of chronic diseases than those not enrolled in
Medicaid, and people with serious mental health and substance use disorders in particular have
high rates of co-morbid conditions. For those enrollees with behavioral health conditions, cooccurring issues such as hypertension, heart disease, diabetes, and HIV add complexity to
treating their behavioral and physical health conditions. x Moreover, health care costs for
individuals with a behavioral health diagnosis are generally two to three times higher than for
those without a behavioral health diagnosis. The bulk of these additional health care costs is
attributable to services related to physical health. xi
Numerous studies have shown that increased integration and care coordination through
collaborative care approaches, including interprofessional consultation, improve outcomes for
co-morbid conditions and reduce costs among this very high cost population. xii,xiii
Interprofessional consultation is one of the components of the Collaborative Care Model
(CoCM), a team-based approach in which a treating practitioner addresses patients’ mental
health and substance use disorder issues while supported by a behavioral health care manager
and a psychiatric consultant. More than 90 randomized controlled trials and several metaanalyses have demonstrated CoCM to be more effective than usual care for patients with
depression, anxiety, and other behavioral health conditions and highly effective in treating comorbid mental health and physical conditions such as cancer, diabetes, and HIV. xiv One study
found a 12:1 benefit-to-cost ratio when providers used CoCM to treat depression in adults, xv and
a number of states have significantly lowered costs and improved health outcomes in their
Medicaid programs by otherwise integrating behavioral health and primary care. xvi
Other models that include interprofessional collaboration have also shown positive results. For
example, the Missouri Community Mental Health Center (CMHC) Health Home initiative,
2

resulted in substantial cost savings, with a 16 percent reduction in overall costs, and significant
improvements in a number of areas. This includes a 33 percent increase in independent living, a
44 percent increase in vocational activity, a 68 percent reduction in legal involvement, a 52
percent reduction in psychiatric hospitalization, and a 52 percent reduction in illegal substance
use. xvii
Interprofessional consultations are especially important for improving access to providers who
specialize in child and adolescent behavioral health. In 2016, the prevalence of children with a
mental health disorder who received treatment or counseling from a mental health professional
varied from approximately 30 percent to 72 percent across states. xviii To address these gaps, the
National Network of Child Psychiatry Access Programs (NNCPAP) supports existing and
emerging child psychiatry consultation programs. xix Evidence suggests that these programs are
working. Children residing in states with statewide psychiatric telephone consultation programs
were significantly more likely to receive mental health services than children residing in states
without such programs. xx Federal investments have furthered the NNCPAP initiative. The
Bipartisan Safer Communities Act (P.L. 117-159) recently reauthorized the Pediatric Mental
Health Care Access (PMHCA) grant program, which is administered by the Health Resources
and Services Administration, and expanded it into schools and emergency rooms. xxi Under the
PMHCA grant program, state and regional networks of pediatric mental health care teams will
provide teleconsultations, training, technical assistance, and care coordination for pediatric
primary care providers to diagnose, treat, and refer children and youth for mental health
conditions and substance use disorders. Allowing for interprofessional consultations in Medicaid
and CHIP health insurance are a core component of these state and federal initiatives to increase
access to children’s behavioral health services.
Additionally, telehealth can be an effective means to foster greater integration of primary care
and behavioral health and other collaborative models that incorporate interprofessional
consultation. Studies have found that telehealth facilitates collaboration and consultation among
behavioral health care specialists and primary care and emergency department clinicians and can
expand capacity for the treatment of mental health and substance use disorders. xxii, xxiii Telehealth
may also increase retention in substance use disorder treatment, including medication-assisted
treatment (MAT), especially when treatment is not otherwise available or requires lengthy
travel. xxiv States have considerable flexibility in offering telehealth in their Medicaid programs,
and in many cases, a state plan amendment is not needed to provide existing state plan services
via telehealth. xxv,xxvi
While interprofessional consultation is key to expanding access to behavioral health services, it
can also be an effective component of expanding access to specialty care for physical health
conditions, particularly in rural and remote areas that may be lacking specialists. Project ECHO
is one such model. Founded at the University of New Mexico in 2003 to address disparities in
hepatitis C virus (HCV) treatment across the state’s rural and remote communities, the model has
since been adopted by universities and medical centers to address a range of health conditions,
including diabetes, rheumatology, and perinatal care. xxvii The model is largely focused on
training opportunities for practitioners and other stakeholders, but it also seeks to improve access
to specialty care through interprofessional consultation. xxviii One study of the Project ECHO
model found comparable outcomes (as measured by sustained virologic response) between
patients with HCV infection who received direct specialty care and those whose primary care
physician consulted with a specialist. xxix The U.S. Department of Veterans Affairs’(VA) highly
successful implementation of the Project ECHO model, known as VA-ECHO (previously
3

referred to as SCAN-ECHO) has increased access to specialty care for COVID-19, HCV, liver
disease, diabetes, geriatrics, sleep medicine, and multiple other conditions, with clinical benefits
such as significantly improved survival in patients with liver disease and markedly decreased
time to treatment in HCV patients. xxx
Allowing direct payments to consulting practitioners improves access to specialty care that may
not otherwise be available, supports patient-centered care and holds the potential to maximize the
capacity of the existing workforce. It also aligns with the Medicare policy, which has been in
effect since 2019, that allows for coverage and payment for interprofessional consultations. xxxi
Coverage for Interprofessional Consultation in Medicaid and CHIP
To be coverable under Medicaid and CHIP, interprofessional consultation must be for the direct
benefit of the beneficiary. This means the services must be directly relevant to the individual
patient’s diagnosis and treatment, and the consulting practitioner must have specialized expertise
in the particular health concerns of the patient. Interprofessional consultation is intended to
expand access to specialty care and foster interdisciplinary input on patient care. It is not
intended to be a replacement for direct specialty care when such care is clinically indicated. The
broad flexibility for states to utilize telehealth technology—both synchronous (audio-only,
audio-visual) and asynchronous (store and forward)—to deliver covered services extends to
interprofessional consultations.
Interprofessional consultation services may be covered under a variety of Medicaid state
planbenefits, such as physician services, services of other licensed practitioners, and
rehabilitative services. States may also wish to consider the Medicaid health home state plan
option. xxxii Regardless of the benefit, to be covered under Medicaid or CHIP, both the treating
practitioner and the consulting practitioner must be enrolled in Medicaid or CHIP. For
consultations that cross state lines, consulting practitioners must be an enrolled Medicaid or
CHIP provider in the state in which the beneficiary resides, though they need only be
licensed/credentialed in the state in which they are practicing. Both the treating and consulting
practitioner will be required to follow all state and federal privacy laws regarding the exchange
of patient information.
To avoid unexpected cost sharing for interprofessional consultations, CMS encourages states to
review their cost sharing requirements to maximize access to specialty care. Any Medicaid cost
sharing assessed must be nominal and comply with requirements at Sections 1916 and 1916A of
the Social Security Act and regulations at 42 CFR 447.50-57.
States may need to submit a state plan amendment (SPA) to enact coverage for interprofessional
consultation, depending on the specific benefit in which interprofessional consultation is
covered. Regardless of whether a coverage SPA is needed, states will need to submit a SPA to
enact payment as discussed below.
CMS encourages states to apply this policy in CHIP in the same way it would apply to Medicaid
under this guidance.
Payment for Interprofessional Consultation
States have considerable flexibility under Medicaid authorities to develop methodologies to pay
for interprofessional consultation services in the Medicaid program. Section 1902(a)(30)(A) of
the Act requires states to “assure that payments are consistent with efficiency, economy, and
4

quality of care and are sufficient to enlist enough providers so that care and services are available
under the plan at least to the extent that such care and services are available to the general
population in the geographic area.” Based on the guidance outlined in this letter, CMS is
defining interprofessional consultation as a distinct, coverable service in the Medicaid program
and in CHIP, for which payment can be made directly to the consulting provider. As noted
above, interprofessional consultations may be paid for under existing mandatory and optional
state plan benefits, such as physician services, services of other licensed practitioners,
rehabilitative services, and health homes.
If states choose to pay for these services, they must submit a SPA to add a payment methodology
for the qualifying interprofessional consultation service. States have flexibility in designing
payment methodologies, and may, for example, use fee schedule rates as a payment methodology
for the service. As with any SPA submission, CMS expects states to comply with all federal
Medicaid and CHIP SPA requirements that are not waived or modified. xxxiii CMS encourages
states to review and consider the billing codes and payment rates Medicare has established for
interprofessional consultations when determining state payment rates for the same services.
States should be aware that as of January 2019, Medicare began paying separately for
interprofessional consultation and established values for six CPT codes for these services. xxxiv
States may also use the behavioral health integration (BHI) codes, which allow for consultation
between practitioners but as part of the more comprehensive set of services comprising the
Collaborative Care Model. xxxv As it specifically relates to the interprofessional consultation
described in this letter, states are also encouraged to eliminate (or modify) prohibitions on sameday billing that may impede such consultations and the integration of behavioral and primary
care. xxxvi, xxxvii Same-day access and “warm hand-offs” by primary care to behavioral healthcare
providers can be critical for ensuring individuals follow through with their first mental health
service appointments. Furthermore, prohibitions on same-day access to behavioral healthcare
can be particularly burdensome for low-income individuals who often have transportation and
scheduling limitations.
Documentation of Interprofessional Consultations
As an interprofessional consultation service is provided without the Medicaid or CHIP
beneficiary present, states will need to develop claiming mechanisms that document that the
interprofessional consultation was provided for the direct benefit of the Medicaid or CHIP
beneficiary. Consistent with section 1902(a)(27) of the Act and 42 C.F.R. § 431.107 (b)(1),
states must have agreements with providers for documentation to support any claims for federal
financial participation (FFP) of the payments to qualified providers for qualifying
interprofessional consultation services delivered to eligible Medicaid or CHIP beneficiaries.
CMS does not dictate the method of documentation; however, section 2500.2 of the State
Medicaid Manual indicates that, at a minimum, documentation for Medicaid claims for services
must include: date of service; name of recipient; Medicaid identification number; name of
provider agency or person providing the service; nature, extent, or units of service; and the place
of service. If any additional documentation is necessary to establish that the consultation was
provided as an adjunct to services provided to a Medicaid or CHIP beneficiary, states should
explore additional state-specific documentation requirements. xxxviii Using documentation
maintained under these requirements, states should establish an oversight and monitoring
strategy to ensure these services are appropriately provided and protect against fraud, waste,
abuse, and other improper payments.
5

Conclusion
Input from specialists with a particular expertise in the beneficiary’s health conditions can be a
critical component of care. Allowing direct payment to consulting practitioners expands and
expedites access to specialty care and reduces the administrative burden to treating practitioners.
CMS encourages states to take advantage of this flexibility in their Medicaid and CHIP
programs. Please submit questions about this guidance to Kirsten Jensen, Director of the
Division of Benefits and Coverage, at kirsten.jensen@cms.hhs.gov.
Sincerely,

Daniel Tsai
Deputy Administrator and Director

6

CMS State Medicaid Director Letter # 18—011, “Opportunities to Design Innovative Service Delivery
Systems for Adults with a Serious Mental Illness or Children with a Serious Emotional Disturbance”, November 13,
2018. Available at: https://www.medicaid.gov/federal-policy-guidance/downloads/smd18011.pdf.
ii
Substance Abuse and Mental Health Services Administration. (2020). Key substance use and mental health
indicators in the United States: Results from the 2019 National Survey on Drug Use and Health (HHS Publication
No. PEP20-07-01-001, NSDUH Series H-55). Rockville, MD: Center for Behavioral Health Statistics and Quality,
Substance Abuse and Mental Health Services Administration. Available at: https://www.samhsa.gov/data/.
iii
Ibid.
iv
Leeb RT, Bitsko RH, Radhakrishnan L, Martinez P, Njai R, Holland KM. “Mental Health-Related Emergency
Department Visits Among Children Aged <18 Years During the COVID-19 Pandemic—United States,
January 1–October 17, 2020.” Morbidity and Mortality Weekly Report Vol. 69, No. 45 (2020). Available at:
https://doi.org/10.15585/mmwr.mm6945a3.
v
Yard, E., Radhakrishnan, L. Ballesteros, MF, et.al. “Emergency Department Visits for Suspected Suicide Attempts
Among Persons Aged 12–25 Years Before and During the COVID-19 Pandemic — United States,
January 2019–May 2021” Morbidity and Mortality Weekly Report Vol. 70, No. 24 (2021). Available at:
https://www.cdc.gov/mmwr/volumes/70/ mm7024wr/pdfs/ -h.pdf.
vi
Bureau of Health Workforce, Health Resources and Services Administration, “Designated Health Professional
Shortage Areas” (as of June 30, 2022). Available at: https://data.hrsa.gov/Default/GenerateHPSAQuarterlyReport.
vii
Holly, C. Andrilla, Davis, A. et al. “Geographic Variation in the Supply of Selected Behavioral Health
Providers,” American Journal of Preventive Medicine, Vol. 54, No. 6 (2018). Available at:
https://www.ajpmonline.org/article/S0749-3797(18)30005-9/fulltext.
viii
Wang, PS, Demler, O, Olfson, M, et.al. "Changing Profiles of Service Sectors Used for Mental Health Care in the
United States," American Journal of Psychiatry, Vol. 163, No. 7 (2006). Available at:
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1941780/.; University of Michigan Behavioral Health Workforce
Research Center, “Behavioral Health Service Provision by Primary Care Physicians, 2019.” Available at:
https://www.behavioralhealthworkforce.org/wp-content/uploads/2019/12/Y4-P10-BH-Capacityof-PCPhys_Full.pdf.
ix
Mann, JJ, Michel, CA, Auerbach, RP. “Improving Suicide Prevention Through Evidence-Based Strategies: A
Systematic Review,” The American Journal of Psychiatry, 00(0): 1-14, 2021. Available at:
https://doi.org/10.1176/appi.ajp.2020.20060864.
x
Chapel, JM, Ritchey, MD, Zhang, D, Wang, G, “Prevalence and Medical Costs of Chronic Diseases
Among Adult Medicaid Beneficiaries,” American Journal of Preventive Medicine, 53(6):S143-S154, 2017.
Available at: https://www.ajpmonline.org/article/S0749-3797(17)30426-9/fulltext.
xi
Milliman Research Report: ”Potential economic impact of integrated medical-behavioral healthcare” (Jan. 2018).
Available at: https://www.milliman.com/-/media/milliman/importedfiles/uploadedfiles/insight/2018/potentialeconomic-impact-integrated-healthcare.ashx.
xii
Ibid.
xiii
McGinty, EE., and Daumit, GL. “Integrating Mental Health and Addiction Treatment into General Medical Care:
The Role of Policy.” Psychiatric Services Vol. 71 No. 11 (2020). Available at:
https://ps.psychiatryonline.org/doi/10.1176/appi.ps.202000183.
xiv
AIMS Center (Advancing Integrated Mental Health Solutions). Collaborative Care Evidence
Base. Available at: https://aims.uw.edu/collaborative-care/evidence-base.
xv
Washington State Institute for Public Policy “Benefit-Cost Results for Adult Mental Health.” Available at:
https://www.wsipp.wa.gov/BenefitCost?topicId=8.
xvi
Bipartisan Policy Center, “Tackling America’s Mental Health and Addiction Crisis Through Primary Care
Integration,” March 2021. See pp. 20-21. Available at: https://bipartisanpolicy.org/download/?file=/wpcontent/uploads/2021/03/BPC_Behavioral-Health-Integration-report_R03.pdf.
xvii
Miller, JE. “Taking Integration to the Next Level: The Role of New Service Delivery Models in Behavioral
Health,” National Association of State Mental Health Program Directors, August 2012. Available at:
https://www.nasmhpd.org/sites/default/files/TakingIntegrationtotheNextLevelOverview.pdf.
xviii
Whitney DG, Peterson MD. “ US National and State-Level Prevalence of Mental Health Disorders and
Disparities of Mental Health Care Use in Children” JAMA Pediatrics 2019 Apr 1; Vol. 173, No. 4. Available at:
jamapediatrics_whitney_2019_ld_180045.pdf.
xix
See https://www.nncpap.org/.
i

7

Stein, Bradley D., Kofner, Aaron, Vogt, William B. Yu, Hao. “A National Examination of Child Psychiatric
Telephone Consultation Program’ Impact of Children’s Mental Health Care Utilization.” Journal of the American
Academy of Child and Adolescent Psychiatry, Vol. 58, Issue 10, (Oct. 2019). Available at:
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7029620/.
xxi
See https://mchb.hrsa.gov/training/pgm-pmhca.asp.
xxii
Mace S, Boccanelli A, Dormond M: “The Use of Telehealth within Behavioral Health Settings: Utilization,
Opportunities, and Challenges.” Behavioral Health Workforce Research Center, University of Michigan, (March
2018) Available at https://behavioralhealthworkforce.org/wp-content/uploads/2018/05/Telehealth-FullPaper_5.17.18-clean.pdf.
xxiii
Bashshur RL, Shannon GW, Bashshur N, Yellowlees PM: The Empirical Evidence for Telemedicine
Interventions in Mental Disorders. Telemed J E Health, 22(2): 7-113 (Jan. 2016). Available at:
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4744872/.
xxiv
Lin L, Casteel D, Shigekawa E, et al.: “Telemedicine-Delivered Treatment Interventions for Substance Use
Disorders: A Systematic Review.” Journal of Substance Abuse Treatment, 101: 38-49 (June 2019). Available at:
https://doi.org/10.1016/j.jsat.2019.03.007.
xxv
Additional information on the CMS telehealth policy is available at
https://www.medicaid.gov/medicaid/benefits/telemedicine/index.html.
xxvi
Substance Abuse and Mental Health Services Administration (SAMHSA). Telehealth for the Treatment
of Serious Mental Illness and Substance Use Disorders. SAMHSA Publication No. PEP21-06-02-001
Rockville, MD: National Mental Health and Substance Use Policy Laboratory. Substance Abuse and Mental
Health Services Administration, 2021. Available at:
https://store.samhsa.gov/sites/default/files/SAMHSA_Digital_Download/PEP21-06-02-001.pdf.
xxvii
New Mexico Health Sciences Center received a Healthcare Innovation Award from the Center for Medicare and
Medicaid Innovation to support an ECHO model focused on the management of complex care for patients with
significant multi-morbidity, including mental health and substance abuse. For more see:
https://innovation.cms.gov/innovation-models/participant/health-care-innovation-awards/university-of-new-mexicohealth-sciences-center.
xxviii
While the Medicaid state plan can support the interprofessional consultation component of Project ECHO,
practitioner and stakeholder training is not coverable under state plan benefits.
xxix
Arora, S, Thornton, K, et al. “Outcomes of Treatment for Hepatitis C Virus Infection by Primary Care Providers”
New England Journal of Medicine (June 9, 2011). Available at:
https://www.nejm.org/doi/full/10.1056/NEJMoa1009370.
xxx
Palen BN, Mattox EA, He K, Beste LA, Borgerding J, Patel S, Au DH, Chang MF, Parsons EC. Impact of Sleep
Telementorship in Primary Care: Sleep VA-ECHO (Veterans Affairs-Extension for Community Healthcare
Outcomes). Int J Environ Res Public Health. 2021 Sep 21;18(18):9914. Available at:
https://doi.org/10.3390/ijerph18189914; Virtual Consultations Through the Veterans Administration SCAN-ECHO
Project Improves Survival for Veterans With Liver Disease. Hepatology. 2018 Dec;68(6):2317-2324. Available at:
https://doi.org/10.1002/hep.30074; Glass LM, Waljee AK, McCurdy H, Su GL, Sales A. Specialty Care Access
Network-Extension of Community Healthcare Outcomes Model Program for Liver Disease Improves Specialty Care
Access. Dig Dis Sci. 2017 Dec;62(12):3344-3349. Available at: https://doi.org/10.1007/s10620-017-4789-2;
Guzman-Clark J, Harrell K, Leff A, Henriques D, Ines E, Rofail M, Knapp H, Castle S. Implementation of an
ECHO-Based Program to Provide Geriatric Specialty Care Consultation and Education to Remote Primary Care
Teams. Fed Pract. 2016 Apr;33(4):40-45. PMID: 30766170; Beste LA, Glorioso TJ, Ho PM, Au DH, Kirsh SR,
Todd-Stenberg J, Chang MF, Dominitz JA, Barón AE, Ross D. Telemedicine Specialty Support Promotes Hepatitis
C Treatment by Primary Care Providers in the Department of Veterans Affairs. Am J Med. 2017 Apr;130(4):432438.e3. Available at: https://doi.org/10.1016/j.amjmed.2016.11.019; Parsons EC, Mattox EA, Beste LA, Au DH,
Young BA, Chang MF, Palen BN. Development of a Sleep Telementorship Program for Rural Department of
Veterans Affairs Primary Care Providers: Sleep Veterans Affairs Extension for Community Healthcare Outcomes.
Ann Am Thorac Soc. 2017 Feb;14(2):267-274. Available at: https://doi.org/10.1513/AnnalsATS.201605-361BC;
Watts SA, Roush L, Julius M, Sood A. Improved glycemic control in veterans with poorly controlled diabetes
mellitus using a Specialty Care Access Network-Extension for Community Healthcare Outcomes model at primary
care clinics. J Telemed Telecare. 2016 Jun;22(4):221-4. Available at: https://doi.org/10.1177/1357633X15598052.
xxxi
Centers for Medicare and Medicaid Services, Medicare Program: “Revisions to Payment Policies Under the
Physician Fee Schedule and Other Revisions to Part B for CY 2019. 83 FR 59452, 59489. Available at:
https://www.federalregister.gov/d/2018-24170/p-470.
xxxii
The health home option at section 1945 of the Social Security Act (the Act) allows states to design health homes
to provide comprehensive care coordination and integration for qualified Medicaid beneficiaries with chronic
xx

8

conditions, including mental health conditions and substance use disorders. Additionally, section 1945A of the Act
provides states with the option to design health homes for comprehensive care coordination for qualified children
with medically complex conditions. Both of these health home options provide states a time-limited enhanced
match that could help support the integration of specialty care consultation into a primary care practice. In general,
states receive enhanced federal funding during the first eight quarters that a section 1945 health home option is in
effect or during the first two quarters that a section 1945A health home option is in effect. States with a substance
use disorder-focused health home state plan amendment under section 1945, approved after October 1, 2018, may
request two additional quarters of enhanced funding, for a total of 10 fiscal year quarters.
xxxiii
See for example, 42 C.F.R. § 440.200, et seq., Sections 1902(a)(73)(A), 1902(a)(30), 1902(a)(2) of the Act, and
42 C.F.R. § 447 Subpart B.
xxxiv
Centers for Medicare and Medicaid Services, Medicare Program: “Revisions to Payment Policies Under the
Physician Fee Schedule and Other Revisions to Part B for CY 2019”. 83 FR 59452, 59489. Available at:
https://www.federalregister.gov/d/2018-24170/p-470 .
xxxv
Centers for Medicare and Medicaid Services, MLN Booklet: Behavioral Health Integration Services, Feb. 2022.
Available at https://www.cms.gov/Outreach-and-Education/Medicare-Learning-NetworkMLN/MLNProducts/Downloads/BehavioralHealthIntegration.pdf
xxxvi
See Roby, DH and Jones EE “Limits on Same-Day Billing in Medicaid Hinders Integration of Behavioral
Health into the Medical Home Model“ Psychological Services, Vol. 13, No. 1 (2016). Available at:
https://doi.org/10.1037/ser0000044.
xxxvii
See 21st Century Cures Act (Pub. L. 114-255) Sec. 12001.
xxxviii
See State Medicaid Manual available at: https://www.cms.gov/Regulations-andGuidance/Guidance/Manuals/Paper-Based-Manuals-Items/CMS021927.

9

